[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-1505

                        UNITED STATES,

                          Appellee,

                              v.

                        JOHN A. FUSCO,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

           [Hon. Mary M. Lisi, U.S. District Judge]                                                              

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Selya and Stahl, Circuit Judges.                                                          

                                         

Randy Olsen on brief for appellant.                       
Sheldon  Whitehouse, United  States Attorney,  Margaret  E. Curran                                                                              
and Charles A. Tamuleviz, Assistant United States Attorneys, on  brief                                
for appellee.

                                         

                       December 1, 1997
                                         

     Per  Curiam.  Upon careful review, we reject appellant's                            

contention  that,  in   sentencing  him   on  revocation   of

probation,   the  district  court  was  bound by  a  downward

departure  granted  during appellant's  original  sentencing.

The plain  language of the  applicable statute,  18 U.S.C.   

3565(a)(2), does  not support  that contention.   See  United                                                                         

States v. Plunkett, 94 F.3d  517, 519 (9th Cir. 1996); United                                                                         

States  v. Redmond,  69  F.3d 979,  981-82  (9th Cir.  1995).                              

Appellant's reliance on United States v. Granderson, 511 U.S.                                                               

39, 57 n.15 (1994), is misplaced.  See United States v. Byrd,                                                                        

116 F.3d 770, 774 (5th Cir. 1997).

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-